DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10737100. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a memory for holding stimulation profiles and a processor for sending the stimulation parameters for a specific profile to the pulse generator.
Therefore, the claims of the patent anticipate the claims of the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (PG Pub. 2015/0012057).
Regarding Claim 1, Carlson discloses a medical device comprising:
a memory (see memory 34) configured to store a set of one or more stimulation profiles (see stimulation program; par. 179), wherein each stimulation profile of the set of one or more stimulation profiles is associated with a respective set of one or more values for one or more stimulation parameters (see par. 179);
a stimulation generator (see generator 36) configured to generate electrical stimulation pulses (see par. 87);
processing circuitry (see processor 32) operably coupled to the memory (see Fig. 2), wherein the processing circuitry is configured to control the stimulation generator (see par. 112) to separately control parameter values of respective individual pulses of the electrical stimulation pulses generated by the stimulation generator according to a respective set of one or more values for the one or more stimulation parameters for at least one active stimulation profile of the set of one or more stimulation profiles (see par. 86-87 and 98).
Regarding Claims 5, 13, and 19, Carlson discloses wherein each of the one or more stimulation parameters comprise one or more of a pulse amplitude, a pulse width, a pulse shape, a pulse rate, a pulse stimulation delay, and an electrode combination (see par. 38).
Regarding Claims 6 and 14, Carlson discloses wherein the processing circuitry is further configured to: modulate at least one value of the respective set of one or more values for the one or more stimulation parameters for the at least one active stimulation profile (see par. 42, 86, and 114); and control the stimulation generator to generate a stimulation pulse based on the at least one modulated value (see par. 87 and 112).
Regarding Claims 7 and 15, Carlson discloses wherein, to modulate the at least one value of the respective set of one or more values for the one or more stimulation parameters for the at least one active stimulation profile, the processing circuitry is configured to maintain a modulation timer for a modulation function associated with the at least one active stimulation profile (see par. 154-155 and 190). 
Regarding Claims 8, 16, and 20, Carlson discloses wherein the at least one active stimulation profile of the set of one or more stimulation profiles comprises two or more active stimulation profiles, and wherein the processing circuitry is further configured to:
control the stimulation generator to generate a first stimulation pulse based on a first set of one or more values for the one or more stimulation parameters, wherein the first set of one or more values for the one or more stimulation parameters are associated with a first active stimulation profile of the two or more active stimulation profiles (see par. 179);
determine that a next pulse of a second active stimulation profile is scheduled to be generated before a next pulse of the first active stimulation profile (see par. 41);
in response to determining that the next pulse of the second active stimulation profile is scheduled to be generated before the next pulse of the first active stimulation profile, control the stimulation generator to generate a second pulse based on a second set of one or more values for the one or more stimulation parameters, wherein the second set of one or more values for the one or more stimulation parameters are associated with the second active stimulation profile of the two or more active stimulation profiles (see par. 42).
Regarding Claim 9, Carlson discloses wherein the medical device comprises an implantable medical device (see par. 4).
Regarding Claims 10 and 17, see rejection of similarly worded Claim 1 above. Carlson further discloses controlling, with processing circuitry, parameter values for respective individual stimulation pulses of the multiple electrical stimulation pulses based on a first set of one or more values for the one or more stimulation parameters associated with the first active stimulation profile and a second set of one or more values for the one or more stimulation parameters associated with the second active stimulation profile (see par. 178-179).
Regarding Claims 11 and 18, wherein producing the multiple electrical stimulation pulses based on the at least two active stimulation profiles:

selecting a stimulation profile from the at least two active stimulation profiles (see par. 38); and
controlling the stimulation generator to generate a stimulation pulse of the multiple electrical stimulation pulses based on a set of one or more values for the one or more stimulation parameters associated with the selected stimulation profile (see par. 68 and 112).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (PG Pub. 2015/0012057) in view of Davis et al. (PG Pub. 2010/0010585).
Regarding Claim 2, Carlson discloses wherein the at least one active stimulation profile of the set of one or more stimulation profiles comprises a first active stimulation profile and a second active stimulation profile (see P1 and P2; par. 178), and wherein the processing circuitry is further configured to: control the stimulation generator, based on a first set of one or more values for the one or more stimulation parameters and a second set of one or more values for the one or more stimulation parameters (see par. 179), to combine stimulation pulses generated according to the first active stimulation profile with stimulation pulses generated according to the second active stimulation profile (see par. 62), wherein the first set of one or more values for the one or more stimulation parameters are associated with the first active stimulation profile and the second set of one or more values for the one or more stimulation parameters are associated with the second active stimulation profile (see par. 113). Carlson does not explicitly disclose the interleaving of pulses from one stimulation profile with pulses from a second stimulation profile. Davis discloses a similar neurostimulator that interleaves stimulation pulses from different profiles (see programs; par. 68). It would have been obvious to one of ordinary skill in the art at the time of the invention to interleave pulses in this manner because Davis teaches it allows the medical device to treat different symptoms substantially simultaneously (see par. 68).
Regarding Claim 3, Carlson discloses wherein, to control the stimulation generator, the processing circuitry is configured to determine which of the first active stimulation profile and the second active stimulation profile is scheduled to generate a next pulse of the electrical stimulation pulses (see par. 41 and 43). The examiner considers the stimulation program is determined based on the particular state and the states can be defined by timers or sensed physiological conditions.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose determining a first stimulation profile has a faster pulse rate than the second to determine the order in which the stimulation profiles are used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792